Citation Nr: 0624135	
Decision Date: 08/10/06    Archive Date: 08/18/06	

DOCKET NO.  04-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to December 19, 2002, 
for total evaluation based on individual unemployability due 
to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  The veteran had active service from May 1976 to June 
1995.  


REMAND

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005). However, the record does not 
reflect that the VA's duty to notify has been satisfied in 
this case as contemplated under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has strictly construed these notification 
requirements.  See Kent v. Nicholson, 19 Vet. App.---,---, 
No. 04-181, slip. op. at 8 (March 31, 2006) ("failure to 
comply with any of the four VCAA requirements may constitute 
remandable error.")  As such, this matter must be addressed 
prior to final appellate review.

Therefore, this case is returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified if further action on his part is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim 
for an effective date prior to December 
19, 2002, for a total evaluation based on 
individual unemployability due to 
service-connected disabilities.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If additional evidence is received and 
the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable, or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

